Citation Nr: 1504558	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-32 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits, in the amount of $ 29,387.47, to include the question of whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to March 1988, from August 1998 to November 2005, and from December 2009 to August 2010.  He also served in the National Guard in an Active Guard/Reserve status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, Committee on Waivers and Compromises (Committee) that denied the Veteran's request for a waiver of the recovery of an overpayment created in the amount of $29,387.47.


FINDINGS OF FACT

1.  The Veteran was on full-time National Guard duty in the Active Guard/Reserve (AGR) status from November 12, 2005 to August 12, 2014.

2.  The Veteran received VA disability compensation benefits from November 12, 2005 to December 4, 2009 and from August 2, 2010 to May 31, 2012.

3.  An overpayment in the amount of $29,387.47 was created as a result of the Veteran's receipt of VA disability compensation benefits, while on active duty in the AGR status and was not solely the result of VA administrative error.

4.  The evidence of record does not show any bad faith, misrepresentation, or fraud by the Veteran, but demonstrates that recovery of the indebtedness is not against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment in the amount of $29,387.47 was properly created.  38 U.S.C.A. § 5304 (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2014).

2.  The criteria for a waiver of recovery of the $29,387.47 overpayment have not been met.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

When a debt results from a participation in a VA benefits program, the veteran must be informed of the reasons for the debt, the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(b), (d).  The veteran must also be notified of his rights and remedies, specifically, that he may informally dispute the creation or amount of debt, that he may request a waiver, and that he may request a hearing.  38 C.F.R. § 1.911(c), (d).  Here, May 2012 and June 2012 VA letters provided the required information to the Veteran.

Creation of the Overpayment

The Veteran has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $29,387.47.  Although he has not made specific contentions regarding the validity of the overpayment, the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c) (2014), VAOPGCPREC 6-98 (Apr. 24, 1998).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

November 2005 Orders from the Tennessee National Guard Joint Force Headquarters show that the Veteran was ordered to full-time National Guard Duty in an AGR status from November 12, 2005 to August 12, 2008.

May 2008 Orders from the Tennessee National Guard Joint Force Headquarters show that the Veteran was ordered to full-time National Guard Duty in an AGR status from August 13, 2008 to August 12, 2014.

The record also reflects that the Veteran was ordered to active duty in support of contingency Operation Iraqi Freedom from December 5, 2009 to August 1, 2010, during which time he did not receive VA benefit payments as he informed VA that he was recalled to active duty in November 2009.

In a May 2012 letter, the VA notified the Veteran that his VA compensation benefits were to be terminated effective November 12, 2005, because VA was informed from the Department of Defense that he had returned to active duty.  In a June 2012 letter, the Veteran was also notified that as a result of this change in his entitlement to compensation benefits, an overpayment had been created in the amount of $29,387.47.

AGR duty is classified as active duty for training, under 38 C.F.R. § 3.6(c)(3).  However, in accordance with 38 C.F.R. § 3.654(a), a National Guardsman on active duty for training receives active service pay.  Under federal regulations, as set forth in 38 C.F.R. § 3.700(a)(1)(i), the concurrent payment of compensation and active service pay is precluded.

Here, an overpayment was clearly created as the Veteran undisputedly received VA disability compensation payments while concurrently receiving active duty military pay, from November 12, 2005 to December 4, 2009 and from August 2, 2010 to May 31, 2012.  38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654, 3.700.  Indeed, the Veteran does not argue that he did not receive both VA disability benefits and active duty military pay at the same time.  

The Veteran has argued that VA was at fault in creating the overpayment of VA disability compensation.  Accordingly, the Board has considered whether sole administrative error is shown.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

In this regard, the Veteran claims that he was never informed that a full-time National Guard in the AGR status is considered to be on "active duty" and cannot receive VA compensation benefits along with National Guard pay.

However, the Board finds that the Veteran should have been aware of the erroneous award and his failure to act contributed to payment pursuant to the erroneous award.  The Veteran himself was in the best position to notify the RO of his actual duty status.  The Board also notes that the Veteran was provided a VA Form 21-8764, "Disability Compensation Award Attachment-Important Information," which explained to him his eligibility for VA compensation benefits.  While a copy of this form is not of record, the January 2006 notice letter specifically refers to this document being enclosed.  The Veteran has not alleged non-receipt of the VA Form 21-8764, and there is no evidence of record that this document was not attached.  Thus, the Board presumes that the Veteran was provided the VA Form 21-8764 as indicated.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (there is a presumption that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations).

The Board also observes that it may take judicial notice of facts not subject to reasonable dispute.  Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991).  The VA Form 21-8764, which can be viewed on VA's internet site, includes a section entitled "WHAT CONDITIONS AFFECT RIGHT TO PAYMENTS?" which states as follows:
 
1. Your award of disability compensation is subject to future adjustment upon receipt of evidence showing any change in the degree of disability.
2. Your payments may also be affected by any of the following circumstances which you must promptly call to our attention.
a. Reentrance into active military or naval service.
b. Receipt of armed forces service retirement pay, unless your retirement pay has been reduced because of award of disability compensation.
c. Receipt of benefits from the Office of Federal Employees Compensation.
d. Receipt of active duty or drill pay as a reservist or member of the federally recognized National Guard.

The VA Form 21-8764 includes a section entitled "IMPORTANT" which advises as follows:

Please notify VA immediately if there is a change in any condition affecting your right to continued payments.  Failure to notify us of these changes immediately may result in a debt that you will have to repay.

See http://www.vba.va.gov/pubs/forms/VBA-21-8764-ARE.pdf (emphasis original).

As noted by the Court, a claimant cannot profess ignorance of VA compensation eligibility requirements.  Jordan, 10 Vet. App. at 174-75.  The Veteran, having known or should have known that the RO incorrectly paid service-connected disability benefits while the Veteran was in receipt of active duty pay as a member of National Guard, had a duty to advise the RO of his precise duty status and the documentation necessary to establish his duty status.

The Veteran's failure to notify and provide the requisite documentation from November 2005 to May 2012, establishes that the overpayment of VA compensation was not "based solely on administrative error" by VA.

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.

Waiver of the Overpayment

Once it is determined that the overpayment was validly created, but before moving on to the matter of waiver of the charged overpayment, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).

The Veteran has stated that, despite the notice provided to him by VA which indicated his benefits may be affected by receipt of active duty pay as a National Guard, he was never informed that a full-time National Guard is considered to be on "active duty" and he thought he could have both VA compensation benefits and National Guard pay.  The Board therefore finds that the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(a).  As such, the Board must now proceed to the question of whether the recovery of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.

The first and second elements pertain to the fault of the debtor versus the fault of VA.  The responsibility in the creation of the overpayment of benefits rests with the Veteran, inasmuch as it was due to his failure to comply with his regulatory duty to report his active duty status and acceptance of disability benefits to which he was not legally entitled.  Although the Veteran asserts that he was unaware that AGR status is considered 'active duty' for purposes of defining active duty pay, this does not obviate his regulatory duty as a recipient of VA benefits to report a change in condition or receipt of benefits.  To that effect, the Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  Thus, although the Veteran may not have specifically known the statutes and regulations pertinent to his receipt of benefits, he is necessarily charged with knowledge of those laws.  Therefore, the Board concludes that his fault is not mitigated by his allegations of ignorance of the laws and reliance upon VA.

In addressing the balancing of faults, the Board finds that VA is not at fault in the creation of the overpayment because it notified the Veteran at the time of his compensation award in January 2006, via VA Form 21-8764, that he should notify VA immediately a change in any condition affecting his right to continued payments, specifically including "receipt of active duty or drill pay as a reservist or member of the federally recognized National Guard."  Additionally, when VA was informed by the Department of Defense that the Veteran was on active duty in the AGR status, VA took prompt action to terminate his award and to create an overpayment in his account.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the Veteran of food, clothing, shelter, or other basic necessities.  In this regard, the Veteran submitted a Financial Status Report in July 2012 listing his total monthly household income as $6,993.06 with monthly expenses listed as $5,699.39 creating a positive monthly net income of $1,293.67.  Some of his identified living monthly expenses, such as $237.89 per month for cell phone contract and $50 per month for retail store credit card payments are for items that would not deprive him of food, clothing, shelter, or other basic necessities.  The Veteran has not alleged that he will have financial hardship and that he will have difficulty making ends meet with repayment of the overpayment in monthly installments.  Based on the foregoing, the collection of the debt would not deprive the Veteran of basic necessities or pose an undue hardship on him.

Regarding the element of defeating the purpose of the intended benefit, the purpose of VA disability benefits is to compensate the Veteran for impairment of working capacity due to service-connected disabilities.  However, benefits were not intended to compensate the Veteran while on active duty.  The record reflects that the Veteran received active duty military pay as a full-time National Guard despite his service-connected disabilities.  His income exceeds his expenses and he would be able to repay the debt in installments, and not in one lump sum.  Therefore, recovery of the overpayment would not defeat the purpose of the intended benefit.

The Board further concludes that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of additional disability benefits paid which he was not entitled while on active duty pay) based on his failure to timely notify VA of a change in his active duty status.

The Board also has considered the factor of whether the Veteran's reliance on the benefits caused him to change his position to his detriment.  The Veteran may have changed his position in reliance on the benefit amount, as he relied on the disability compensation benefits to pay his monthly bills and the recovery of the overpayment is retroactive.  However, the evidence does not show, nor does the Veteran contend, that he changed position to his detriment in reliance on these additional benefits.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  The only factor in the Veteran's favor is that his possible change in his position by relying on the pension benefits; however, with all other factors being against his claim, the Board finds that the Government's right to full restitution of the overpayment should not be moderated.  Accordingly, the Board finds that recovery of the overpayment of $29,387.47 was not against equity and good conscience, and waiver of recovery of the overpayment is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


ORDER


Entitlement to a waiver of recovery of the overpayment of VA disability compensation benefits, in the amount of $29,387.47, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


